DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	This action is in response to the remarks filed on 8/29/2022. The amendments
filed on 6/24/2022 have been entered. Accordingly, claims 1-8, 11, 12, and 14 remain pending.
	After review of applicant’s remarks and amendments to claims 9 and 11, examiner agrees with the amendments and the prior objections to the claims have been withdrawn.

The remainder of the applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 14 of the Response:
"the first image data being acquired by means of a probe using a modality 
different from ultrasound" using paragraph [0014] … The Office is improperly is blending different modalities to reject the obtaining means features, which is directed to a single modality different from ultrasound. Further, there is no probe disclosed in paragraph [0014].”

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “The Office is improperly is blending different modalities to reject the obtaining means features, which is directed to a single modality different from ultrasound.” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 102”. Specifically Kumar et al teaches (“The utility includes obtaining a first 3D image volume from an MRI imaging device” [0014]) One of ordinary skill in the art would recognize that the MRI imaging methodology is different from ultrasound. There is a lack of a specific MRI probe in  Kumar et al, the methods in Kumar use previously taken MRI images, however based on applicant’s specification “Prostate cancer can be diagnosed utilizing Magnetic Resonance Imaging 
(MRI). For optimal MRI image quality, an endorectal coil (ERC) is commonly used.” (Page 1 Lines 7-8). This indicates that one skilled in the art would use MRI images taken with an endorectal coil, especially for the quality needed for Kumar’s methodology. For at least these reasons and the other reasons outlined below in the “Claim Rejections - 35 USC § 102” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on pages 17 of the Response:
 “an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe such that upon acquiring ultrasound image data by means of the ultrasound probe a second deformation is provided to the living body which corresponds to the first deformation" based at least on paragraph [0019] … Applicant respectfully submits that the immediately-above-emphasized claim features are not met by paragraph [0019]. The claim requires deformation in both images, whereas deformation appears to only be imposed on one of the images.”
In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “The claim requires deformation in both images, whereas deformation appears to only be imposed on one of the images.” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 102”. Specifically because Kumar teaches “a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the surface models so as to align it with the other. [0019]”  One of ordinary skill in the art would recognize that the aligning one deformation with a first image is functionally the same as aligning, because as stated above one of ordinary skill would use an endorectal probe, and because the first image would not have any deformation, since that would be the only image of the cavity at that time.  For at least these reasons and the other reasons outlined below in the “Claim Rejections - 35 USC § 102” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on page 17 of the Response:
“The ultrasound assistance device of claim 1, wherein the deformation 
information includes information indicative of a dimension of the probe used for acquiring the first image data. Applicant respectfully submits that claim 4, as amended, is allowable for at least the reason that Kumar fails to disclose, teach, or suggest at least the above emphasized claim features..”

In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “Applicant respectfully submits that claim 4, as amended, is allowable for at least the reason that Kumar fails to disclose, teach, or suggest at least the above emphasized claim features.” For at least the reasons outlined below in the “Claim Rejections - 35 USC § 102”. Specifically Kumar et al teaches “two images are obtained at different times, there may be a change in shape of the prostate related to its growth or shrinkage, patient movement or position, deformation of the prostate caused by the TRUS probe, peristalsis, abdominal contents, etc. Further, the images may be acquired from different perspectives relative to the patient. Accordingly, use of such a previously acquired MRI image with a current TRUS image will require registration of the images. For instance, these image volumes may need to be rigidly rotated to align with the images into a common frame of reference. [0053]” one of ordinary skill in the art would recognize that the Change in shape would contain information indicative to both probes. For at least these reasons and the other reasons outlined below in the “Claim Rejections - 35 USC § 101” section Applicant’s assertions are not considered persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an obtaining means for obtaining a segmentation of first image data”,” an adjustment means for determining and outputting adjustment data”,” and a segmentation means for segmenting acquired ultrasound image” in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Alternative Rejection 1
Claim(s) 1, 2, 3, 4, 5, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US 20110178389 A1).
Regarding Claim 1, Kumar teaches an ultrasound assistance device (”FIG.1 illustrates a transrectal ultrasound (TRUS) imaging system that may be utilized to obtain a plurality of two-dimensional ultrasound images of a prostate 12. As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041]), 
comprising an obtaining means for obtaining a segmentation of first image data of a region of interest within a living being, (“The method includes obtaining segmented MRI shape information for a prostate; extracting a derived ROI (regions of interest that may harbor cancer) from the MRI modalities;” [0022]) 
the first image data being acquired by means of a probe using a modality different from ultrasound, (“The utility includes obtaining a first 3D image volume from an MRI imaging device” [0014]) 
and for obtaining deformation information indicative of a first deformation caused by the probe to the living being upon acquiring the first image data, (“two images are obtained at different times, there may be a change in shape of the prostate related to its growth or shrinkage, patient movement or position, deformation of the prostate caused by the TRUS probe” [0053], “Accordingly, it has been determined that registering the surface model of one of the images to the other image may provide an initial deformation that may then be applied to the field of the volume to be deformed. That is, elastic deformation of the image volume may occur based on an identified surface transformation between the boundaries.” [0013]) 
an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe (“According to yet another aspect, the deformation on the entire 3D rectangular grid (e.g., field deformation) can be estimated through elastically interpolating the geometry of the grid so as to preserve the boundary correspondences estimated from Surface registration. Upon determining the field deformation, regions of interest in the MRI image may be transformed into the frame of reference of the ultrasound image.”[0019], “As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.” [0041]). 
such that upon acquiring ultrasound image data by means of the ultrasound probe a second deformation is provided to the living body which corresponds to the first deformation, (“According to yet another aspect, the deformation on the entire 3D rectangular grid (e.g., field deformation) can be estimated through elastically interpolating the geometry of the grid so as to preserve the boundary correspondences estimated from Surface registration. Upon determining the field deformation, regions of interest in the MRI image may be transformed into the frame of reference of the ultrasound image.”[0019] 
and a segmentation means for segmenting acquired ultrasound image, using the segmentation of the first image data for initialization. (“An ultrasound volume of the patient's prostate is then obtained, for example, through rotation of the TRUS probe, and the gland boundary is segmented in the ultrasound image.” [0015] “In one aspect, segmenting the ultrasound volume to produce ultrasound Surface model includes potentially using the first shape/surface model of the MRI to provide an initialized surface.” [0017])
Regarding Claim 2, Kumar teaches wherein the obtaining means is arranged to receive the first image data and to perform a segmentation processing on the first image data for obtaining the segmentation of the first image data.  (“The utility includes obtaining a first 3D image volume from an MRI imaging device.”[0014], “Segmentation of MRI images is typically performed on a slice-by-slice basis by a radiologist. More specifically, a trained MRI operator manually tracks the boundaries of prostrate in multiple images slices or inputs initial points that allow a segmentation processor to identify the boundary.”[0050])
Regarding Claim 3 Kumar teaches wherein the obtaining means is arranged to process the segmentation and/or the first image data for obtaining the deformation information (“Accordingly, it has been determined that registering the surface model of one of the images to the other image may provide an initial deformation that may then be applied to the field of the volume to be deformed.” [0013] “wherein the segmented first shape information may be used to identify a three-dimensional TRUS surface model” [0022])
Regarding Claim 4 Kumar teaches wherein the deformation information includes information indicative of a dimension of the probe used for acquiring the first image data. (“two images are obtained at different times, there may be a change in shape of the prostate related to its growth or shrinkage, patient movement or position, deformation of the prostate caused by the TRUS probe, peristalsis, abdominal contents, etc. Further, the images may be acquired from different perspectives relative to the patient. Accordingly, use of such a previously acquired MRI image with a current TRUS image will require registration of the images. For instance, these image volumes may need to be rigidly rotated to align with the images into a common frame of reference. [0053])
Regarding Claim 5 Kumar et al teaches the invention substantially as claimed with respect to claims 1. In addition Kumar teaches wherein the outputting of the adjustment data includes at least one of outputting an adjustment value to a user of the ultrasound assistance device (“A computer system 30 runs application software and computer programs which may control the TRUS system components, provide a user interface,“ [0042] “In the present embodiment, the monitor 40 is operative to display reconstructions of the prostate image 250.” [0042] “Accordingly, a region of interest 212 (e.g., as represented by the white circle) may be identified by user in the MRI image 240. Accordingly, this ROI may be illustrated in the registered TRUS image 250 and upon transformation using registration parameters this area of interest may be illustrated in the real-time 3D volume.” [0059])
determining a current adjustment of the adjustable ultrasound probe and indicating a difference between the current adjustment and an adjustment according to the determined adjustment data (“According to another aspect, after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the Surface models so as to align it with the other.”[0019])
controlling the adjustable ultrasound probe according to the adjustment data (”As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041])
Regarding Claim 6 Kumar teaches further comprising: a registration means for registering an image based on the first image data and the ultrasound image and for outputting a fusioned image based on the registration. (“Such registration of multimodal images is sometimes referred to as image fusion. In the application disclosed herein, a pre-acquired MRI image(s) of a prostate of a patient and a real-time TRUS image (e.g., 3DTRUS volume) of the prostate are registered such that information present in the MRI image(s) may be displayed in the FOR of the TRUS image to provide additional information that may be utilized for guiding a medical procedure on/at a desired location in the prostate.” [0040])
Regarding Claim 12 Kumar teaches an ultrasound assistance method (”According to a first aspect, a system and method (i.e., utility) is provided for use in medical imaging of a prostate of a patient.”[0014]), comprising the steps of:
obtaining a segmentation of first image data of a region of interest within a living being(“The method includes obtaining segmented MRI shape information for a prostate; extracting a derived ROI (regions of interest that may harbor cancer) from the MRI modalities;” [0022]) 
the first image data being acquired by means of a probe using a modality different from ultrasound, (“The utility includes obtaining a first 3D image volume from an MRI imaging device” [0014]) 
obtaining deformation information indicative of a first deformation caused by the probe to the living being upon acquiring the first image data, (“Accordingly, it has been determined that registering the surface model of one of the images to the other image may provide an initial deformation that may then be applied to the field of the volume to be deformed. That is, elastic deformation of the image volume may occur based on an identified surface transformation between the boundaries.” [0013] “two images are obtained at different times, there may be a change in shape of the prostate related to its growth or shrinkage, patient movement or position, deformation of the prostate caused by the TRUS probe” [0053],) 
determining adjustment data for an adjustable ultrasound probe such that upon acquiring ultrasound image data by means of the ultrasound probe a second deformation is provided to the living body which corresponds to the first deformation, (“According to another aspect, after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the Surface models so as to align it with the other.”[0019] “As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041])
outputting the adjustment data; and segmenting acquired ultrasound image, using the segmentation of the first image data for initialization. (“An ultrasound volume of the patient's prostate is then obtained, for example, through rotation of the TRUS probe, and the gland boundary is segmented in the ultrasound image.” [0015] “In one aspect, segmenting the ultrasound volume to produce ultrasound Surface model includes potentially using the first shape/surface model of the MRI to provide an initialized surface.” [0017])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20110178389 A1) in view of Uzgiris et al (US 6470204 B1). 
Regarding Claim 7 Kumar et al teaches the invention substantially as claimed with respect to claims 1. In addition Kumar teaches wherein the first image data is acquired by means of Magnetic Resonance Imaging (“The utility includes obtaining a first 3D image volume from an MRI imaging device.” [0014])
However Kumar does not teach the probe includes an MRI coil.
However Uzgiris teaches the probe includes an MRI coil (“The present invention relates generally to magnetic resonance imaging (MRI) and intracavity probes used in MRI, and, more particularly, to MRI probes for MRI guided biopsy and delivery of therapy of the prostate” (Col 1 Lines 21-24) “MR imaging with an internal Surface coil, the endorectal coil, which is inserted into the rectum, gives very good images of the prostate and of the cancer lesions”(Col 1 Lines 59-61))
Kumar et al, and Uzgiris et al are all considered to be analogous to the claimed invention because they are in the same field of rectal probing and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar with teaches the probe includes an MRI coil as taught by Uzgiris because what is needed is a probe configuration for MR imaging an intracavity region of interest proximal to the cavity, such as the prostate. Further needed is a probe configuration that allows access to all areas of the prostate for biopsy Sampling or for the introduction of therapeutic devices during MR image acquisition, in order to accurately and in real-time localize Suspected tissue of the region of interest. ((Col 2 Lines 31-37)  Uzgiris)
Regarding Claim 8, Kumar et al teaches the invention substantially as claimed with respect to claims 1, In addition Kumar teaches wherein the region of interest is a prostrate, (“According to a first aspect, a system and method (i.e., utility) is provided for use in medical imaging of a prostate of a patient. ”[0014])
and the ultrasound probe is a transrectal ultrasound probe. (“3-D Transrectal Ultrasound (TRUS) guided prostate biopsy is a commonly used method to guide biopsy when testing for prostate cancer, mainly due to its ease of use and low cost.” [0004])
However Kumar does not teach the probe is an endorectal probe
However Uzgiris teaches the probe is an endorectal probe (“The present invention relates generally to magnetic resonance imaging (MRI) and intracavity probes used in MRI, and, more particularly, to MRI probes for MRI guided biopsy and delivery of therapy of the prostate” (Col 1 Lines 21-24) “MR imaging with an internal Surface coil, the endorectal coil, which is inserted into the rectum, gives very good images of the prostate and of the cancer lesions”(Col 1 Lines 59-61))
Kumar et al, and Uzgiris et al are all considered to be analogous to the claimed invention because they are in the same field of rectal probing and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar with teaches the probe is an endorectal probe as taught by Uzgiris because what is needed is a probe configuration for MR imaging an intracavity region of interest proximal to the cavity, such as the prostate. Further needed is a probe configuration that allows access to all areas of the prostate for biopsy Sampling or for the introduction of therapeutic devices during MR image acquisition, in order to accurately and in real-time localize Suspected tissue of the region of interest. ((Col 2 Lines 31-37)  Uzgiris)

Alternative Rejection 2
In an alternate interpretation of the claims: 
Claims 1 and  5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20110178389 A1) in view of Medan et al (US 20090018446 A1).
Regarding Claim 1 Kumar teaches an ultrasound assistance device (”FIG.1 illustrates a transrectal ultrasound (TRUS) imaging system that may be utilized to obtain a plurality of two-dimensional ultrasound images of a prostate 12. As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041]), 
comprising an obtaining means for obtaining a segmentation of first image data of a region of interest within a living being, (“The method includes obtaining segmented MRI shape information for a prostate; extracting a derived ROI (regions of interest that may harbor cancer) from the MRI modalities;” [0022]) 
the first image data being acquired by means of a probe using a modality different from ultrasound, (“The utility includes obtaining a first 3D image volume from an MRI imaging device” [0014]) 
and for obtaining deformation information indicative of a first deformation caused by the probe to the living being upon acquiring the first image data, (“Accordingly, it has been determined that registering the surface model of one of the images to the other image may provide an initial deformation that may then be applied to the field of the volume to be deformed. That is, elastic deformation of the image volume may occur based on an identified surface transformation between the boundaries.” [0013]) 
such that upon acquiring ultrasound image data by means of the ultrasound probe a second deformation is provided to the living body which corresponds to the first deformation, (“According to another aspect, after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the Surface models so as to align it with the other.”[0019] “As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041])
and a segmentation means for segmenting acquired ultrasound image, using the segmentation of the first image data for initialization. (“An ultrasound volume of the patient's prostate is then obtained, for example, through rotation of the TRUS probe, and the gland boundary is segmented in the ultrasound image.” [0015] “In one aspect, segmenting the ultrasound volume to produce ultrasound Surface model includes potentially using the first shape/surface model of the MRI to provide an initialized surface.” [0017])
As noted above, Kumar teach the broad claimed limitation of an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe (e.g. see [0019])
In an interpretation, if one argues that Kumar does not teach an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe.
However Medan teaches an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe  (“The anisotropic balloon 620 can be inflated by balloon inflation element [e.g. providing adjustable deformation]” [0049] “Further, the vent tube 622 can conform or bend as the anisotropic balloon 620 is inflated and deflated [deformed].”[0053])
Kumar et al, and Medan et al are all considered to be analogous to the claimed invention because they are in the same field of TRUS probes and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar with an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe as taught by Medan because it is desirable to have a transrectal ultrasound ablation probe that can eliminate or reduce air bubbles that would otherwise be trapped between an outer surface of a known balloon and an inner rectal wall in order to provide a more consistent interface, improve acoustic coupling and reduce other adverse effects ([0014] of Medan).

Regarding Claim 5 Kumar et al teaches the invention substantially as claimed with respect to claims 1. In addition Kumar teaches determining a current adjustment of the adjustable ultrasound probe and indicating a difference between the current adjustment and an adjustment according to the determined adjustment data (“According to another aspect, after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the Surface models so as to align it with the other.”[0019])
wherein the outputting of the adjustment data includes at least one of outputting an adjustment value to a user of the ultrasound assistance device (“A computer system 30 runs application software and computer programs which may control the TRUS system components, provide a user interface,“ [0042] “In the present embodiment, the monitor 40 is operative to display reconstructions of the prostate image 250.” [0042])
As noted above in claim 1, Kumar teaches controlling the adjustable ultrasound probe according to the adjustment data.
However, if one argues that Kumar does not teach the broad claimed limitation of controlling the adjustable ultrasound probe according to the adjustment data, below are the teachings specifically teaching the limitations.
However, Medan et al teaches controlling the adjustable ultrasound probe  (“The anisotropic balloon 620 can be inflated by balloon inflation element” [0049] “Further, the vent tube 622 can conform or bend as the anisotropic balloon 620 is inflated and deflated.”[0053])
Kumar et al, and Medan et al are all considered to be analogous to the claimed invention because they are in the same field of TRUS probes and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar with controlling the adjustable ultrasound probe as taught by Medan because it is desirable to have a transrectal ultrasound ablation probe that can eliminate or reduce air bubbles that would otherwise be trapped between an outer surface of a known balloon and an inner rectal wall in order to provide a more consistent interface, improve acoustic coupling and reduce other adverse effects ([0014] of Medan).+
Regarding Claim 12 Kumar teaches an ultrasound assistance method (”According to a first aspect, a system and method (i.e., utility) is provided for use in medical imaging of a prostate of a patient.”[0014]), comprising the steps of:
obtaining a segmentation of first image data of a region of interest within a living being,  (“An ultrasound volume of the patient's prostate is then obtained, for example, through rotation of the TRUS probe, and the gland boundary is segmented in the ultrasound image” [0015]) 
the first image data being acquired by means of a probe using a modality different from ultrasound, (“The utility includes obtaining a first 3D image volume from an MRI imaging device” [0014]) 
obtaining deformation information indicative of a first deformation caused by the probe to the living being upon acquiring the first image data, (“Accordingly, it has been determined that registering the surface model of one of the images to the other image may provide an initial deformation that may then be applied to the field of the volume to be deformed. That is, elastic deformation of the image volume may occur based on an identified surface transformation between the boundaries.” [0013]) 
determining adjustment data for an adjustable ultrasound probe such that upon acquiring ultrasound image data by means of the ultrasound probe a second deformation is provided to the living body which corresponds to the first deformation, (“According to another aspect, after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the Surface models so as to align it with the other.”[0019] “As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041])
outputting the adjustment data; and segmenting acquired ultrasound image, using the segmentation of the first image data for initialization. (“An ultrasound volume of the patient's prostate is then obtained, for example, through rotation of the TRUS probe, and the gland boundary is segmented in the ultrasound image.” [0015] “In one aspect, segmenting the ultrasound volume to produce ultrasound Surface model includes potentially using the first shape/surface model of the MRI to provide an initialized surface.” [0017])
As noted above, Kumar teach the broad claimed limitation of an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe (e.g. see [0019])
In an interpretation, if one argues that Kumar does not teach an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe.
However Medan teaches an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe  (“The anisotropic balloon 620 can be inflated by balloon inflation element [e.g. providing adjustable deformation]” [0049] “Further, the vent tube 622 can conform or bend as the anisotropic balloon 620 is inflated and deflated [deformed].”[0053])
Kumar et al, and Medan et al are all considered to be analogous to the claimed invention because they are in the same field of TRUS probes and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar with an adjustment means for determining and outputting adjustment data for an adjustable ultrasound probe as taught by Medan because it is desirable to have a transrectal ultrasound ablation probe that can eliminate or reduce air bubbles that would otherwise be trapped between an outer surface of a known balloon and an inner rectal wall in order to provide a more consistent interface, improve acoustic coupling and reduce other adverse effects ([0014] of Medan).
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 20110178389 A1) in view of Medan et al (US 20090018446 A1) and further in view of .
Regarding Claim 11 Kumar et al teaches  medical system, (“According to a first aspect, a system and method (i.e., utility) is provided for use in medical imaging of a prostate of a patient.” [0014])  comprising: 
and an ultrasound device comprising an ultrasound assistance device (”FIG.1 illustrates a transrectal ultrasound (TRUS) imaging system that may be utilized to obtain a plurality of two-dimensional ultrasound images of a prostate 12. As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041]),
the ultrasound assistance device comprising a processor and non-transitory computer readable medium storing a computer program, (“A computer system 30 runs application software and computer programs which may control the TRUS system components … The software, as provided on the computer-readable media or downloaded from electronic links, represents a computer program product usable with a programmable computer processor having computer-readable program code embodied therein“ [0042])
 the processor configured by the computer program to: obtain a segmentation of first image data of a region of interest within a living being,  (“An ultrasound volume of the patient's prostate is then obtained, for example, through rotation of the TRUS probe, and the gland boundary is segmented in the ultrasound image” [0015])
obtain deformation information indicative of a first deformation caused by the endorectal coil to the living being upon acquiring the first image data; (“Accordingly, it has been determined that registering the surface model of one of the images to the other image may provide an initial deformation that may then be applied to the field of the volume to be deformed. That is, elastic deformation of the image volume may occur based on an identified surface transformation between the boundaries.” [0013])
the first image data being acquired by means of the endorectal coil; (in order to obtain high resolution MR images, receive coil 50 is incorporated in the probe and this coil is placed as close as possible to the prostate. (Col 2 Lines 10-13))
determine adjustment data for the adjustable ultrasound probe such that upon acquiring ultrasound image data by means of the adjustable ultrasound probe a second deformation is provided to the living body which corresponds to the first deformation; (“According to another aspect, after rigid alignment, a surface correspondence between the first shape/surface model of the MRI image volume and the ultrasound image is established through surface registration. This may be the result of a nonrigid deformation applied to one of the Surface models so as to align it with the other.”[0019] “As shown, a TRUS probe 10 may be inserted rectally to scan an area of interest. In such an arrangement, a motor may sweep a transducer (not shown) of the ultrasound probe 10 over a radial area of interest.”[0041])
 output the adjustment data; and segment the acquired ultrasound image, using the segmentation of the first image data for initialization (“An ultrasound volume of the patient's prostate is then obtained, for example, through rotation of the TRUS probe, and the gland boundary is segmented in the ultrasound image.” [0015] “In one aspect, segmenting the ultrasound volume to produce ultrasound Surface model includes potentially using the first shape/surface model of the MRI to provide an initialized surface.” [0017])
Kumar does not teach a Magnetic Resonance Imaging device comprising an endorectal coil
Uzgiris  teaches a Magnetic Resonance Imaging device comprising an endorectal coil; (“The present invention relates generally to magnetic resonance imaging (MRI) and intracavity probes used in MRI, and, more particularly, to MRI probes for MRI guided biopsy and delivery of therapy of the prostate” (Col 1 Lines 21-24) “MR imaging with an internal Surface coil, the endorectal coil, which is inserted into the rectum, gives very good images of the prostate and of the cancer lesions”(Col 1 Lines 59-61))
As noted above, Kumar teach the broad claimed limitation of and an adjustable ultrasound probe (e.g. see [0019])
In an interpretation, if one argues that Kumar does not teach and an adjustable ultrasound probe.
However Medan teaches and an adjustable ultrasound probe, (“The anisotropic balloon 620 can be inflated by balloon inflation element [e.g. providing adjustable deformation]” [0049] “Further, the vent tube 622 can conform or bend as the anisotropic balloon 620 is inflated and deflated [deformed].”[0053])
Kumar et al, Medan et al, and Uzgiris et al are all considered to be analogous to the claimed invention because they are in the same field of rectal probing and methodology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar with MRI with an endorectal coil as taught by Uzgiris because what is needed is a probe configuration for MR imaging an intracavity region of interest proximal to the cavity, such as the prostate. Further needed is a probe configuration that allows access to all areas of the prostate for biopsy Sampling or for the introduction of therapeutic devices during MR image acquisition, in order to accurately and in real-time localize Suspected tissue of the region of interest. ((Col 2 Lines 31-37)  Uzgiris) , it would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar with an adjustable probe as taught by Medan because it is desirable to have a transrectal ultrasound ablation probe that can eliminate or reduce air bubbles that would otherwise be trapped between an outer surface of a known balloon and an inner rectal wall in order to provide a more consistent interface, improve acoustic coupling and reduce other adverse effects ([0014] of Medan).
Regarding Claim 14 Kumar et al, Medan et al, and Uzgiris et al teach the invention substantially as claimed with respect to claim 11. However Kumar does not teach wherein the adjustable ultrasound probe is provided with an inflatable balloon, which is fluid filled or fluid fillable, and/or one or more controllable mechanical elements acting on a flexible jacket.
Medan teaches wherein the adjustable ultrasound probe is provided with an inflatable balloon, which is fluid filled or fluid fillable, and/or one or more controllable mechanical elements acting on a flexible jacket. (“The anisotropic balloon 620 can be inflated by balloon inflation element [e.g. providing adjustable deformation]” [0049] “Further, the vent tube 622 can conform or bend as the anisotropic balloon 620 is inflated and deflated [deformed].”[0053])
Kumar et al, Medan et al, and Uzgiris et al are all considered to be analogous to the claimed invention because they are in the same field of rectal probing and methodology. Therefore, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kumar and Ugric with an adjustable probe as taught by Medan because it is desirable to have a transrectal ultrasound ablation probe that can eliminate or reduce air bubbles that would otherwise be trapped between an outer surface of a known balloon and an inner rectal wall in order to provide a more consistent interface, improve acoustic coupling and reduce other adverse effects ([0014] of Medan).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Friday 7:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/SERKAN AKAR/               Primary Examiner, Art Unit 3793